Case 2:20-cv-00330-SPC-MRM Document 47 Filed 09/29/20 Page 1 of 2 PageID 461




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

TARA O’FLAHERTY,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-330-FtM-38MRM

JANSSEN PHARMACEUTICALS,
INC., ORTHO-MCNEIL
PHARMACEUTICALS, INC.,
JANSSEN RESEARCH &
DEVELOPMENT LLC, JANSSEN
ORTHO LLC, JOHNSON &
JOHNSON, ALZA CORPORATION
and BAYER HEALTHCARE
PHARMACEUTICALS, INC.,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is Defendants’ Motion to Stay Proceedings Pending Decision by

the Judicial Panel on Multidistrict Litigation. (Doc. 46). Plaintiff Tara O’Flaherty does not

oppose a stay.

        This is a products liability suit about an oral prescription medication for bladder

pain that allegedly causes ophthalmological issues. It is also one of dozens pending in

federal courts. And last week, certain plaintiffs moved to transfer all cases pending in

federal courts, including this one, to the District of New Jersey for centralized Multidistrict




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:20-cv-00330-SPC-MRM Document 47 Filed 09/29/20 Page 2 of 2 PageID 462




Litigation proceedings.   Defendants now move unopposed to stay this case pending a

decision about the transfer.

       After considering Defendants’ motion and the applicable law, the Court finds in its

inherent authority that equity weighs favors staying this case. Because the stay is for a

short time, the potential prejudice to Plaintiff is minimal. Indeed, Plaintiff does not oppose

the stay. A stay also reduces Defendants’ risk of unnecessary, duplicative expenditures.

And permitting this case to go forward may result in a waste of judicial resources.

       Accordingly, it is now

       ORDERED:

       (1) The Court GRANTS Defendants’ Unopposed Motion to Stay Proceedings

          Pending Decision by the Judicial Panel on Multidistrict Litigation. (Doc. 46).

       (2) The parties are DIRECTED to file a joint notice updating the Court on the status

          of the motion to transfer on or before December 28, 2020, and every ninety

          days thereafter until the matter is resolved.

       (3) Defendants’ Motion to Dismiss the Amended Complaint (Doc. 43) is DENIED

          without prejudice.

       (4) The Clerk is DIRECTED to place a stay flag.

       DONE and ORDERED in Fort Myers, Florida this 29th day of September 2020.




Copies: All Parties of Record




                                              2
